Opinion of the Court
PER CURIAM:
The appellant and others provided funds to purchase marihuana off base. The marihuana was to be delivered to the off-base residence of the appellant. At a subsequent time while appellant was on base he was informed that the marihuana would not be delivered to his residence, but rather, he would have to accept personal delivery off base. The appellant borrowed a van from on the base and proceeded off base where he obtained possession of the marihuana — his share and the quantity purchased by another person. After accepting delivery, appellant was arrested by civilian police. Appellant was charged by the military with possession of marihuana, the charge to which he entered a plea of guilty.
As we apply the jurisdictional criteria of Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), to these pertinent facts, we do not observe “service connection” support for court-martial jurisdiction. O’Callahan v. Parker, 395 U.S. 258, 272, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969); United States v. Alef, 3 M.J. 414 (C.M.A. 1977); United States v. Sims, 2 M.J. 109 (C.M.A.1977); United States v. Williams, 2 M.J. 81 (C.M.A.1976); United States v. McCarthy, 2 M.J. 26 (C.M.A.1976); United States v. Hedlund, 2 M.J. 11 (C.M.A.1976); cf. United States v. Moore, 1 M.J. 448 (C.M., A.1976).
The decision of the United States Army Court of Military Review is reversed. The findings and sentence are set aside and the charge is ordered dismissed.